Title: From George Washington to David Stuart, 30 December 1798
From: Washington, George
To: Stuart, David



Dear Sir,
Mount Vernon 30th Decr 1798

Company, ever since my return home, has prevented my mentioning a matter before, which will be the subject of this letter now.
When the applications for Military appointments come to be examined at Philadelphia, it was pleasing to find among them, so many Gentlemen of family, fortune & high expectations, soliciting Commissions; & not in the high grades.
This, and a thorough conviction that it was a vain attempt to keep Washington Custis to any literary pursuits, either in a public Seminary, or at home under the direction of any one, gave me the first idea of bringing him forward as a Cornet of Horse. To this measure too I was induced by a conviction paramount in my breast, that if real danger threatned the Country, no young man ought to be an idle Spectator of its defense; and that, if a state of preparation would avert the evil of an Invasion, he would be entitled to the merit of proffered service, without encountering the dangers of War: and besides, that it might divert his attention from a Matrimonial pursuit (for a while at least) to which his constitution seems to be too prone.

But, though actuated by these ideas, I intended to proceed no farther in the business than to provide a vacancy in one of the Troops of light Dragoons, & to consult Mrs Stuart & his Grandmother, as to their inclinations respecting his filling it; before any intimation of it should be given to him: But, Mr Lear hearing the matter talked of, and not knowing that this was the ground on which I meant to place the appointment (if the arrangement met the Presidents approbation) wrote to Washington on the subject, in order to know if it would be agreeable to him, or not to receive it.
Under these circumstances (and his appearing highly delighted) concealment—I mean an attempt at it—would have proved nugatory—He stands arranged therefore a Cornet in the Troop to be Commanded by Lawrence Lewis (who I intended as his Mentor)—Lawrence Washington junr (of Chotanck) is the Lieutenant of the Troop. But all this it will be remembered is to be approved—first by the President, & consented to by the Senate to make it a valid act; & therefore, the less it is publicly talked of the better.
Mrs Washington does not seem to have the least objection to his acceptance of the Commission; but it rests with Mrs Stuart to express her sentiments thereon, and soon; as I requested the Secretary of War to forward the Commissions for this Troop of Light Dragoons, under cover to me.
The only hesitation I had, to induce the caution before mentioned, arose from his being an only Son; indeed the only male of his Great great Grandfathers family; but the same Providence that wd watch over & protect him in domestic walks, can extend the same protection to him in a Camp, or the field of battle, if he should ever be in one. With Compliments to the family, and with the greatest esteem and regard I am—Dear Sir Your Obedt & Affecte Servt

Go: Washington

